Mr. Justice Davila
delivered the opinion of the Court.
Section 28 of the Personnel Act, Act No. 345 of May 12, 1947 (3 L.P.R.A. § 668), provides that:
“All employees in the competitive and non-competitive services, except emergency employees, shall be entitled to leave of absence and vacation at the rate of two and one-half days for each month of service, and to sick leave at the rate of one and one-half days for each month of service, excluding in both cases Sundays and legal holidays. The appointing authority shall, in agreement with the employees, determine the date on which the latter shall enjoy their annual leave during the course of any one year, in the manner most compatible with the needs of the service; Provided, That each employee shall be entitled to said leave during a period of not less than fifteen (15) consecutive days.
“The rules shall provide for the hours of work, holidays, attendance regulations and leaves of absence and sick leaves, as well as special leaves for a just cause, with or without pay, as the case may be.”
The Personnel Regulation approved on September 9, 1952 under the authority of the above-quoted section—3 R.&R.P.R. § 647-114—provides in its subdivisions (b) and (c) as follows:
“ (b) Employees who fail to take the vacation leave granted by the Act, may accumulate same up to a maximum of sixty (60) working days at the end of any one year.
“(c) The appointing authorities may grant a vacation leave in excess of thirty (30) days in any one year to employees who have accumulated leave as provided in (b) above. However, the vacation leave may not exceed sixty (60) working days in any one calendar year.”
Plaintiff herein rendered services for more than five years to defendant, an agency of the Commonwealth. On July 15, *4311955 he began to enjoy vacation leave he had accumulated at the end of which he would cease in the functions of his office. On July 15 he had accumulated 63days, at the rate of 2 ½ days for each month of service. He was only granted 55 days because during the year 1955 he had enjoyed a 5-day leave. Plaintiff alleges that he has a right to enjoy the 8½ days in excess of the leave granted. He also maintains, that he should be granted leave corresponding to the vacation he has a right to enjoy before his resignation takes effect.
The trial court sustained petitioner’s first contention but not the second. Plaintiff and defendant appealed to this Court.
Plaintiff’s contention, with which the trial judge was in agreement, is to the effect that § 28 of the Personnel Act, copied above, does not limit the number of days that an employee may accumulate in order to enjoy vacation leave and that the reglamentary regulation which limits them to 60 days is against the clear provision of the law.
It is a cardinal principle of hermeneutics that words, the language of a law, must be given the interpretation which validates the intent of the Legislature upon approving the measure. Having stated this principle, we shall turn to the question raised.
The purpose of the provision under consideration— § 28 of the Personnel Act—is to grant the employee a period of rest which periodically helps him to recover the strength drained by daily toil, as well as to provide him with the opportunity to share more intensely with his family a reasonable period of annual vacation. It is his only opportunity to enjoy the company of his family during the entire day for a reasonable period. It is one more milestone in the struggle for the emancipation of the wage earners. It is another step in the redemption which began in Australia around the middle of the last century when James Galloway succeeded in *432introducing the 8-hour working day. See Communications Authority v. Superior Court, ante, p. 1.
In the opinion delivered in the case of Butler v. United States, 101 Ct. Cl. 641 (1944), the purpose of this legislation is stated as follows:
“As this court held more than 50 years ago, annual leave is not a congressional device to increase an employee’s pay, but is granted in the nature of a refresher, to afford surcease from an employee’s labors for the common weal and to enable him to come back with fresh zeal to carry on in his country’s service. As Judge Nott expressed it in Harrison v. United States, 26 Ct. Cls. 259, 269, annual leave was intended ‘to secure to the individual employé a vacation for refreshment and recuperation.’ It was never designed as a bonus upon separation from the service. . .”
See Harrison v. United States, 26 Ct. Cl. 259 (1891) ; Nicholson v. Amar, 45 P.2d 697 (Cal. 1935) ; Rodó, El Mirador de Próspero, El Trabajo Obrero en el Uruguay, Obras Completas, edited by Rodríguez Monegal, p. 637, 643 (Madrid 1957).
That, we repeat, is precisely the purpose of this legislation : to provide an annual period of rest to the employee. It is not the legislative intention to permit the employee to work year after year without rest, so that at the end of a long period of service he may have the right to enjoy a long vacation. If this were allowed the purpose of the legislator in approving the law would be destroyed: periodical rest to the employee with the opportunity to share a reasonable period of vacation with his family during entire days. If vacations were allowed to accumulate indefinitely, the employee, upon ceasing in his office, could enjoy all the accumulated vacation with pay, and nothing would prevent him from taking up another employment with a private employer during that period, never enjoying the rest which the Legislative Assembly believes should be enjoyed as a matter of public interest, since in the policy established by the legislator for the enjoyment of vacation is involved not only the welfare of the employee *433and his family, but also that of the community in general. As stated by Rodó in the afore-mentioned essay: “It would be fallacious to maintain that in the worker who sacrifices his life or his health for the excess of work, there is nothing but an individual interest, to which the State must remain indifferent.”
Bearing in mind the purpose underlying the legislation considered in this case, we shall turn to examine the provision in dispute. After establishing the law that the employees “shall be entitled to leave of absence and vacation at the rate of two and one-half days for each month of service” that is, 30 days per year, it is provided that “The appointing authority shall, in agreement with the employees, determine the date on which the latter shall enjoy their annual leave during the course of any one year.'” (Italics ours.) Thus, we see that the law expressly provides that the appointing authority shall come to an agreement with the employees in order to fix their annual leave in the course of every year. Taking into account the purpose of the law, it is significant that the legislator makes reference to the enjoyment of annual vacation during the course of every year. There is nothing in this language which could be interpreted as authorizing the employee to accumulate year after year the vacations granted by the law. On the contrary, from the language used it is sufficiently clear that the legislator intended that the employee enjoy his vacation every year. And certainly this is the interpretation which is consonant with the purpose which inspires this type of legislation. It is the same policy pursued by private enterprise evidenced in the Minimum Wage Decrees promulgated by the Minimum Wage Board when the latter was authorized to regulate working conditions and which remained effective by provisions of § 40(b) of Act No. 96 of June 26, 1956— 29 L.P.R.A. § 246/c(b) (Supp. 1961). These decrees provided that vacations could not be accumulated for more than two *434years. Mandatory Decree No. 6, 29 R.&R.P.R. § 245n-98(b) ; Mandatory Decree No. 7, Id. § 245n-117 (b) ; Mandatory Decree No. 8, Id. § 245n-138(b) ; Mandatory Decree No. 9, Id. § 245n-155(a) ; Mandatory Decree No. 12, Id. § 245n-195(b) ; Mandatory Decree No. 13, Id. § 245n-214(b); Mandatory Decree No. 14, Id. § 245n-234(a) ; Mandatory Decree No. 15, Id. § 245n-254; Mandatory Decree No. 20, Id. § 245n-356(b) ; Mandatory Decree No. 21, Id. § 245n-376(b) ; Mandatory Decree No. 22, Id. § 245n-398(b) ; Mandatory Decree No. 23, Id. § 245n-427(b) ; Mandatory Decree No. 24, Id. ⅞ 245n-447 (b).
The case of Harrison v. United States, supra, presents a situation similar to the one considered herein. In that case the law provided as follows:
“That the employés of the Government Printing Office, whether employed by the piece or otherwise be allowed a leave of absence, with pay, not exceeding- thirty days in any one fiscal year, after the service of one year, and under such regulations and at such times as the Public Printer may designate.”
It was decided that this law did not authorize accumulation of vacations since it established that the employee shall enjoy a 30-day vacation in every fiscal year. The court understood that this language did not authorize the accumulation of vacations. Evidently the language used by the Puerto Rican legislator is still more specific and clear.
However, the Legislature delegated to the Board of Personnel created by the law, Personnel Act, § 7—3 L.P.R.A. ⅞ 647—the power to regulate the granting of leaves of absence and other working conditions for the employees in the competitive and noncompetitive service providing that: “the rules shall provide for the hours of work, holidays, attendance regulations and leaves of absence and sick leaves, as well as special leaves for a just cause, with or without pay, as the case may be.” Section 28, supra. The regulation promulgated by the Board of Personnel, as we have seen, permits an em*435ployee to accumulate up to 60 days of vacation. Although it is true that the law presupposes that the employee enjoys his vacation every year, the regulation promulgated does not violate the purpose which inspires this type of legislation, since, at most, an employee could be without vacations for a period of two years, for otherwise he would lose the right to enjoy the vacations accumulated in excess of 60 days.
If there were any doubt as to the validity of the regulation promulgated by the Board of Personnel, allowing accumulation of vacations when the letter of the law does not authorize it, it should be set forth that subsequent to the promulgation of the regulation, the Legislature approved Act No. 12 of May 5, 1953 and Act No. 84 of June 23, 1958, which amended the first, both of which, it may be said, sanctioned the regulation promulgated by the Board of Personnel in establishing that the maximum leave which may be accumulated is 60 days in the case of vacation leave and of 90 days in the case of sick leave. This regulation inasmuch as it allows accumulation up to 60 days may be considered more beneficial for the employee, for it allows a reasonable accumulation of vacations thus affording him the opportunity of having a longer period of rest occasionally. On the other hand, the rule must not be so inflexible as to prejudice public service in certain circumstances by unfailingly stipulating that every employee must be granted an annual vacation. Thus we understand that the regulation does not destroy the purpose of the legislation. It is in agreement therewith. The law and the regulation must be read together, and so considered both provisions aid the legislative intent.
It is pertinent to set forth that bearing in mind the legislative intention in approving this type of legislation, the appointing authority must concentrate on offering the employee the opportunity to enjoy the vacations granted by the law, and that within the necessity of the service, they should insist that they annually enjoy their period of rest.
*436In view of the foregoing it is unnecessary to consider the second question as to whether or not it was proper to credit vacation during the days in which plaintiff was enjoying his leave before his resignation became effective, since in such an event, it would be academic to so decide because he could not enjoy the same, for it would exceed 60 days in one calendar year.
The judgment rendered by the Superior Court, San Juan Part, on May 16, 1958, shall be reversed and another rendered instead with the following pronouncements: (a) since plaintiff enjoyed 60-day leave fob accumulated vacations, the granting of an additional license in excess of the 60 days enjoyed does not lie and (b) the provisions of paragraphs b and c of the Personnel Regulation—3 R.&R.P.R. § 647-114—are valid.
Mr. Justice Blanco Lugo concurs in the result. Mr. Justice Santana Becerra dissented in a separate opinion in which Mr. Justice Belaval and Mr. Justice Hernández Matos concur.